Citation Nr: 1009582	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a disability 
manifested by facial numbness. 

4.  Entitlement to service connection for a disability 
manifested by numbness of the legs bilaterally. 

5.  Entitlement to specially adapted housing. 

6.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1986 to July 1989. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a May 2006 rating decision, the RO, inter alia, 
denied service connection for left ear hearing loss, an eye 
disorder, facial numbness, and numbness of the legs.  In a 
January 2007 rating decision, the RO denied specially adapted 
housing and a special home adaptation grant.

The Veteran also perfected appeals for claims of service 
connection for bilateral knee and ankle disabilities.  
However, in an August 2009 rating decision, the RO granted 
service connection for arthritic changes in the bilateral 
knee and ankles.  As this represents a full grant of the 
benefits sought, the issues are no longer before the Board. 

The issues of service connection for left ear hearing loss, 
specially adapted housing and a special home adaptation grant 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO in St. Louis, Missouri


FINDINGS OF FACT

1.  The medical evidence fails to establish that the Veteran 
has a current eye disorder that is a disability for VA 
compensation purposes.  

2.  The medical evidence fails to establish that the Veteran 
has a current disability manifested by facial numbness.

3.  The medical evidence fails to establish that the Veteran 
has a current disability manifested by numbness of the legs 
bilaterally. 


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A disability manifested by facial numbness was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A disability manifested by numbness of the legs 
bilaterally was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005, March 2006 and 
February 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006 notice issued prior to 
the initial adjudication of the Veteran's claims, the RO also 
advised the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with multiple VA examinations.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports 
are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duties to notify and assist the Veteran.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2009).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2009).  



Eye Disorder

The Veteran essentially contends that he has blurred vision 
related to service. 

Post-service treatment records show that the Veteran has 
complained of blurred vision.  On VA eye examination in 
February 2009, the examiner took note of the Veteran's 
complaints of some photophobia and worsening blurred vision 
since experiencing head trauma in service.  After examination 
of the Veteran, the examiner's impression was myopia with 
astigmatism and history of traumatic brain injury.  He 
further stated that the Veteran did have any form of chronic 
eye disease, but that it was possible he had visual field 
defects from his traumatic brain injury in service.  However, 
he also indicated that he felt the visual fields were 
unreliable.  

The Veteran was seen again in April 2009 for VA eye 
examination.  At that time, the examiner noted that the 
findings on examination were note consistent with a lesion 
located in the particular area of the brain that would affect 
vision.  Furthermore, the Veteran's visual fields on 
examination that day were full to confrontation as well as 
able to find objects easily with saccades without over or 
undershooting the target.  He also commented that the visual 
fields from the February 2009 VA examination were not 
consistent with homonomous findings that would be expected 
from a post chiasmal lesion such as the parietal or occipital 
lobes.  The examiner also commented that no lesions were 
found on magnetic resonance imaging (MRI) studies that would 
account for the Veteran's complaints.  Thus, the examiner 
opined that it is less likely than not that the Veteran's 
visual complaints are service connected.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

While the Veteran has been noted to have myopia with 
astigmatism, there is no additional disability for which 
service connection may be granted.  As for the visual field 
defects found on the February 2009 VA examination, the Board 
finds that they cannot be the basis for service connection as 
the examiner noted they were unreliable and the April 2009 VA 
examination found no visual field defects.  There is, 
therefore, no evidence of a chronic eye disorder that may be 
considered a disability for VA compensation purposes.  
Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for an eye disorder is not warranted.

The Veteran is competent to attest to his observations of his 
eyes.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
(noting lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witnesses personal knowledge); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his statements relating his vision 
problems to the in-service head injury are not competent and 
lack probative value to establish a nexus between his current 
vision complaints and his traumatic brain injury.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Disability Manifested by Facial Numbness

The Veteran essentially contends that he has a disability 
manifested by facial numbness.  

There is no current medical evidence establishing that the 
vet has  a disability manifested by facial numbness.  On VA 
examination in April 2006, although the Veteran reported 
daily chronic facial numbness, physical examination 
demonstrated that all cranial nerves were intact and there 
was no diagnosis or findings of any facial numbness.  
Furthermore, a May 2007 VA treatment record notes that there 
was no facial asymmetry, and a February 2009 VA treatment 
record notes that facial sensations were intact, jaw strength 
was normal, and there was no facial droop or asymmetry.   

As discussed above, "[i]n the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a disability manifested by facial numbness is 
not warranted.

The Veteran is competent to attest to his observations.  See 
Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that, to the extent that the Veteran may be 
attributing symptoms of facial numbness to his seizures and 
not a separate disability, he is service-connected for 
seizures and any related symptoms are contemplated in that 
evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Disability Manifested by Numbness of the Legs Bilaterally

The Veteran essentially contends that he has a disability 
manifested by numbness of the legs bilaterally.  

The Board notes that VA treatment records are silent for any 
findings of a disability manifested by numbness of the legs 
bilaterally.  VA afforded the Veteran examinations for his 
claim in July 2009.  Initially, the examiner found that there 
was a possibility of generalized peripheral neuropathy, but 
that a diagnosis was pending further testing.  Thereafter, 
electromyography testing was performed but demonstrated a 
normal study and no electrophysiologic evidence for 
peripheral neuropathy, or any other neurological defect, in 
the bilateral lower extremities.  Thus, the Board finds that 
the medical evidence fails to establish the presence of a 
current disability manifested by numbness of the legs 
bilaterally.

As noted above, Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a disability manifested by numbness of the 
legs bilaterally is not warranted.

The Veteran is competent to attest to his observations of his 
legs.  See Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, 
as a lay person, he is not competent to diagnose any medical 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for an eye disorder is denied. 

Service connection for a disability manifested by facial 
numbness is denied.

Service connection for a disability manifested by numbness of 
the legs bilaterally is denied. 


REMAND

Service Connection for Left Ear Hearing Loss

The Board finds that the April 2006 VA audio examination in 
inadequate for rating purposes because the examiner failed to 
provide a well reasoned medical opinion as to why the 
Veteran's left ear hearing loss is not related to noise 
exposure in service although the Veteran's right ear hearing 
loss and tinnitus are.  

The VA examiner's sole rationale for finding that the 
Veteran's left ear hearing loss was not related to noise 
exposure in service was that his left ear hearing was normal 
at separation.  First, the Board finds that this is not a 
satisfactory rationale.  The Veteran is not required to show 
that hearing loss was present during active military service 
in order to establish service connection.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Furthermore, 
although true that the Veteran's left ear hearing was within 
normal limits at the time of the separation examination, the 
Board notes that there appears to have been a threshold shift 
in the left ear high frequency hearing between his entrance 
and exit examinations that the VA examiner failed to comment 
on.  

It is a medical examiner's responsibility to provide a well-
supported opinion so that the Board may carry out its duty to 
weigh the evidence of record.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (It is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.); Stefl v. 
Nicholson, 21 Vet App 120 (2007) (holding that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two).  

Adaptive Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing is warranted if the veteran is 
entitled to compensation for permanent and total service-
connected disability due to: (A) The loss or loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(C) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury or the loss or 
loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (D) The loss, or loss of use, of both upper extremities 
such as to preclude the use of arms at or above the elbows.  
38 U.S.C.A. § 2101(a) (West 2002).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2009).

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
where the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101(b) 
(West 2002).  The veteran must be entitled to compensation 
for permanent and total disability that (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  Id.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Here, 
service connection is in effect for major depression, lumbar 
strain, partial complete seizures, tinnitus, arthritic change 
of the left and right knees, arthritic changes of the left 
and right ankles, residuals of fracture of the distal half of 
the right fifth metacarpal, and sensorineural hearing loss in 
the right ear.  Additionally, he has been in receipt of a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities since 
March 31, 2005.  

During a June 2005 clinical visit at VA, the Veteran 
indicated that he felt that he needed a wheelchair due to 
weakness from his seizures.   An October 2005 private 
treatment record notes that the Veteran was unable to walk 
any distance.  An April 2006 VA examination report notes that 
the Veteran used a cane and was transported via wheelchair.  
His gait was observed from chair to wheelchair, and it was 
noted that he transferred independently with use of a cane.  
His gait was slow, deliberate, but not grossly ataxic and he 
appeared safe with his cane, but due to his spinal pain he 
was transported via wheelchair.  The Veteran was afforded an 
aid and attendance examination in June 2007, the report of 
which noted that he walked with a cane, which was required 
for locomotion.  On VA joints examination in March 2009, it 
was noted that the Veteran walked with a cane, was unable to 
stand for more than a few minutes, and could walk but had 
difficulty after 10 feet.  

While it is clear that the Veteran uses a cane to walk, the 
record as it stands is unclear whether the Veteran has loss 
or loss of use of both lower extremities, or loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair due to his service-
connected disabilities.  On remand, he should be afforded a 
pertinent examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine whether the Veteran has: 
(A) The loss or loss of use of both lower 
extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss 
or loss of use of one lower extremity; (C) The 
loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance 
or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair; or (D) The loss or loss of use of 
both upper extremities such as to preclude the 
use of arms at or above the elbows.  
        
The term "preclude locomotion" means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal 
mode of locomotion although occasional locomotion 
by other methods may be possible.  
        
   The examiner should also determine if the 
Veteran is:
        (1) blind in both eyes with 5/200 visual 
acuity or less, or 
(2) has the anatomical loss or loss of use of 
both hands.

The claims folder should be made available to and 
reviewed by the examiner.  All indicated studies 
should be performed, and the examiner should 
comment on each of the criteria set forth above. 
All findings should be reported in detail.  The 
rationale for any opinion expressed must be 
stated in a legible report.

2.  Scheduled the Veteran for a VA audio 
examination with regard to his claim for service 
connection for left ear hearing loss.  The claims 
file must be provided to the examiner for review 
in conjunction with the examination, and such 
review should be noted in the examiner's report.

The examiner should be advised that noise 
exposure during military service is conceded, but 
he should elicit information as to noise 
exposure, if any before and after service.  After 
reviewing the file and conducting audiometric 
testing, the examiner should render an opinion as 
to whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that any 
current left ear hearing loss is due to acoustic 
trauma incurred during service.  In rendering an 
opinion, the examiner must consider whether there 
was a loss of hearing acuity during service 
(especially whether there was a threshold shift 
in the higher frequencies based upon the in-
service audiometric examinations) and the 
Veteran's report of onset of hearing loss and 
continuity of symptomatology, if any.  The 
examiner must provide a complete rationale for 
any opinion given, including discussion of 
evidence contrary to the opinion rendered and why 
the Veteran's left ear hearing loss is not 
related to noise exposure in service although it 
was previously determined that he had right ear 
hearing loss and tinnitus due to his in-service 
noise exposure.  

3.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


